Name: Commission Regulation (EEC) No 622/86 of 28 February 1986 laying down certain detailed rules for applying the initial quantitative restrictions on imports into Portugal for meat of domestic rabbits from third countries
 Type: Regulation
 Subject Matter: cooperation policy;  Europe;  international trade;  agricultural activity
 Date Published: nan

 No L 58/ 58 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 622/86 of 28 February 1986 laying down certain detailed rules for applying the initial quantitative restrictions on imports into Portugal for meat of domestic rabbits from third countries HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Article 1 1 . The Portuguese authorities shall issue import authorizations so as to ensure a fair allocation of the available quantity between the applicants . 2 . Applications for import authorizations shall be subject to the lodging of a security . The provisions of Regulation (EEC) No 2220/85 shall apply to this secur ­ ity . The primary requirement within the meaning of Article 20 of the said Regulation shall consist in the effective importation of the goods . Having regard to Council Regulation (EEC) No 494/86 of 25 February 1986 laying down the initial quantita ­ tive restrictions on imports into Portugal of meat of domestic rabbits from third countries ('), and in parti ­ cular Article 2 thereof ; Article 2 1 . The Portuguese authorities shall communicate to the Commission the measures which they adopt for the application of Article 1 . 2 . The shall transmit, not later than the 15th of each month, the following information on import authoriza ­ tions issued in the preceding month :  the quantities covered by the import authorizations issued, by country of provenance,  the quantities imported, by country of provenance . Whereas to ensure proper management of the quota laid down by Regulation (EEC) No 494/86 , applica ­ tions for import authorizations should be subject to the lodging of a security ; Whereas the provisions of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down detailed rules for the application of the system of secur ­ ities for agricultural products (2), shall be applied to this security ; Whereas provision should be made for Portugal to communicate information to the Commission on the application of the quota ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs , Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 1.3 . 1986, p. 33 . O QJNoL205,3 . 8 . 1985 , p. 5 .